 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR FIGUEROA,                                   No. 2:18-cv-3275 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    ELIZABETH M. CLERIE, et al.,
15                       Defendants.
16

17          On December 28, 2018, plaintiff Cesear Figueroa commenced this action proceeding pro

18   se. (ECF No. 1.) The matter was, therefore, referred to the undersigned in accordance with Local

19   Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April 10, 2019, attorney Hongil Mark Choi

20   appeared on plaintiff’s behalf. (ECF No. 6.)

21          Because plaintiff is no longer proceeding pro se in this action, Local Rule 302(c)(21) no

22   longer applies and the case will be referred back to the assigned District Judge. Therefore, all

23   pretrial motions, other than discovery motions, should now be noticed for hearing before the

24   District Judge assigned to this action. The assigned magistrate judge shall continue to perform all

25   duties described in Local Rule 302(c)(1)-(20).

26   ////

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. This matter is referred back to the District Judge assigned to this action pursuant to

 3   Local Rule 302(c)(21);

 4           2. All dates pending before the undersigned are vacated; and

 5           3. Henceforth the caption on documents filed in this action shall be

 6   No. 2:18-cv-3275 JAM DB with the “PS” designation being eliminated.

 7           IT IS SO ORDERED.

 8   DATED: April 11, 2019                                    /s/ DEBORAH BARNES
                                                              UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18   DLB:6
     DB/orders/orders.pro se/figueroa3275.referback.ord
19

20

21

22

23

24

25

26

27

28
                                                          2
